Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Amendment of Claim 1 is acknowledged.
New Claim 37 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5:
The Claim reads “wherein forming the temporary peel seal across the opening includes leaving a smaller opening in the temporary peel seal to accept a gas injecting structure”. The limitation is somewhat confusing. The “smaller opening” is supposed to be smaller than something else that is not disclosed.



Regarding Claim 6:
The Claim reads “closing the smaller opening after inserting gas through the smaller opening”. No step of actually inserting gas has been disclosed. For prosecution a step of inserting gas by the gas injecting structure is being considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 10 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5176634), Gustafsson (US 6007529) and Wu (US 2015/0059288).
Regarding Claims 1 to 3 and 37:
Smith discloses a multiple chamber container forming and filling method comprising: 
forming at least one strong seal around a periphery of first and second sheets (Figure 1, Edge seal 16) so as to leave an opening between the first and second sheets (Column 8, 30 to 37, a portion of the periphery comprising one side of the intermediate compartment 20 and a portion of one side of the upper compartment 18 are left unsealed for filling); forming a mixing peel seal between the first and second sheets so as to separate a diluent chamber from a powdered drug chamber (Figure 4, first peelable seal 24 separates diluent chamber 18 of powder chamber 20); adding diluent to the diluent chamber; sterilizing the multiple chamber container including the diluent (Column 8, lines 33 to 39, a portion of one side of the upper compartment 18 are left unsealed for filling. The unsealed portion of the periphery adjacent the compartment is then sealed using a hot die, and then the container is autoclaved for  sterilization); drying the multiple chamber container and moving the multiple chamber container into a clean room forming an aseptic environment; adding powdered drug to the powdered drug chamber through the opening in the clean room; strong sealing the opening in the clean room so as to be closed (Column 8, lines 51 to 53 once the sealing of the diluent chamber is completed the container is then autoclaved for sterilization. The intermediate compartment 20 is then dried and filled with a powder medicament and the edge adjacent the compartment 20 is then sealed using a hot die, aseptically filling requires some sort of clean room); and forming a delivery peel seal between the powdered drug chamber and an outlet of the multiple chamber container (Figure 2, peelable seal 26, between chamber 20 and outlet port 30).
Smith does not disclose forming a temporary seal across the opening. 
Gustafsson teaches using temporary seal to form an opening that can be opened by the filling equipment to fill the chambers of a similar multiple chamber container as one of several options to fill the chambers (Column 14, lines 18 to 40) and after filling and removing the nozzles, the side of inner container is welded and sealed by a permanent seam, note that Gustafsson indicates that “The filling is preferably performed in a controlled atmosphere and in connection with a blast of an inert gas, such as nitrogen or helium, to remove air from the inner container”, but does not specifically mentions a “clean room”.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Smith the teachings of Gustafsson and use a temporary seal across the opening that can be opened by the filling equipment to keep the chamber closed until the moment it is going to be filled, preventing intrusion of debris or contaminants during the manufacturing of the container.

The modified invention of Smith does not specifically disclose opening the temporary peel seals in the clean room or specifically forming the delivery seal in the clean room.
Wu teaches a forming and filling method of a very similar multiple chamber container comprising all the manufacture is done in a clean room (Abstract), the method allows flexible containers of varying sizes to be manufactured in a single relatively high speed and efficient production line and in a single clean room that includes a single contained environment configured for aseptic processing, a flexible bag manufacturing station configured to manufacture a flexible bag and located within the contained environment, an e-beam sterilization station configured to sterilize the flexible bag and located within the single contained environment; and a fill station configured to fill the flexible bag with at least two different materials, the fill station located within the single contained environment so the opening the temporary peel seals and forming of the mixing peel seal and delivery peel seal (Figure 1, first and second peelable seals 25 and 26) are executed in the clean room.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Smith the teachings of Wu and open the temporary seals and form the delivery seals in the clean room if all the manufacture of the multiple chamber container is done inside a clean room.

Regarding Claim 4:
The modified invention of Smith does not disclose if the delivery peel seal between the powdered drug chamber and the outlet of the multiple chamber container has a seal strength the same or lower than that of the mixing peel seal. 
It would have been a matter of design choice to have the peel seals of the same strength or the delivery seal of a lower strength, since it does not seem to solve any particular problem or provide an advantage. Actually paragraph 125 of the specification indicates that delivery peel seal 90 may have the same seal strength, greater seal strength or a lower seal strength than mixing peel seal 60. It is noted that in general as a precaution it is recommended and it in mentioned in the specification, paragraphs 125 to 127, that the delivery peel seal has to be stronger or require more energy to be opened to avoid accidental opening before the contents on the chambers are properly mixed and ready for delivery.

Regarding Claim 10:
As discussed above for claim 1, the temporary peel seal closes the powdered drug chamber so it can be considered as “bordering” the chamber.

Claims 5 to 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5176634), Gustafsson (US 6007529) and Wu (US 2015/0059288), as applied to claim 1 above, and further in view of Sperko (US 5910138).
Regarding Claims 5 and 6:
As discussed above for claim 1, the modified invention of Smith discloses the invention as claimed.
The modified invention of Smith does not disclose leaving a smaller opening in the temporary peel seal to accept a gas injecting structure.
Gustafsson teaches leaving a small opening formed in a side seam of the container with a shape corresponding to a filling nozzle of the filling equipment (Column 14, lines 41 to 49 To enable filling of an additional inner container it is provided with at least one temporary filling port in the side of the bag shaped inner container which subsequently to completed filling is sealed with a permanently welded seam. The filling is preferably performed in a controlled atmosphere and in connection with a blast of an inert gas, such as nitrogen or helium, to remove air from the inner container) and sealing the opening after filling, note that the nozzle would inject gas during the removing of the air. 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Smith the teachings of Gustafsson and leave a small opening formed in a side seam of the container with a shape corresponding to a filling nozzle to fill an additional inner chamber and provide for an inert gas to remove any air inside. Placing the “smaller opening” specifically in the temporary peel seal will be considered a matter of design choice since the final container would be exactly the same regardless of where the gas feed is located since all the edges of the containers will end up with strong seals all around. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5176634), Gustafsson (US 6007529) and Wu (US 2015/0059288), as applied to claim 1 above, and further in view of Sperko (US 5910138).
Regarding Claims 7 and 8:
As discussed above for claim 1, the modified invention of Smith discloses the invention as claimed.
The modified invention of Smith does not disclose inserting gas into the powdered drug chamber prior to opening the temporary seal.
Sperko teaches that prior to filling the chambers of a similar multichamber medical container it could be necessary to expand the chambers to accommodate the contents, to “enlarge” the chambers they are pressurized until they reach the desired volume capacity (Column 23, line 57 to Column 24 line 7), the gas can be Nitrogen. Note that, to pressurize the chambers, the seals need to be intact.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Smith the teachings of Sperko and insert Nitrogen into the powdered drug chamber to enlarge it to a desired volume capacity. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5176634) in view of Gustafsson (US 6007529) and Wu (US 2015/0059288) in view of Sperko (US 5910138), as applied to claim 7 above, and further in view of Gustafsson (US 6007529) and Wu (US 2015/0059288).
Regarding Claim 9:
As discussed above for claim 7, the modified invention of Smith discloses the invention as claimed, including that the gas separates the first and second sheets.
The modified invention of Smith does not disclose whether the opening the temporary peel seal includes suctioning the separated first and second sheets and pulling on the temporary peel seal.
Gustafsson teaches that a preferred method for opening temporary peel seals is to pull the front and the rear walls of the inner container apart from one another by a careful pulling motion so a rupture is formed in the weakest spot of the seal which thereby may be easy to peel apart (Column 16, lines 35 to 40).
Wu teaches to pull the front and the rear walls of a similar container apart from one another by using suction grips (Paragraph 46, opening mechanism 346 uses actuated suction cups to separate the primary film prior to delivering powder or liquid into the chambers).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Smith the teachings of Gustafsson and Wu and open the temporary seal using suction cups as indicated by Wu by pulling apart the front and the rear walls of the inner container so a rupture is formed in the weakest spot of the seal.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5176634) in view of Gustafsson (US 6007529) and Wu (US 2015/0059288), as applied to claim 1 above, and further in view of Barney (US 5944709).
Regarding Claim 11:
As discussed above for claim 1, the modified invention of Smith discloses the invention as claimed.
The modified invention of Smith does not specifically disclose sterilizing the powdered drug prior to adding the powdered drug to the powdered drug chamber through the opening. Note that the contents are medications that are commonly sterilized or prepared with sterile components on a sterile environment. 
Barney teaches filling a very similar multichamber medical container so the medicament compartment is aseptically filled with pre-sterilized medicament in a sterile environment (Column 6, lines 1 to 6, Specifically, the diluent and medicament compartments are aseptically filled with pre-sterilized diluent and pre-sterilized medicament in a sterile environment. In one embodiment, the sterile environment is provided in an isolator within which the ambient atmosphere is maintained in a sterile condition). 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Smith the teachings of Barney and sterilize the powdered drug before adding it to the powdered drug chamber through the opening since that is a normal practice in the art.

Response to Arguments
Applicant’s arguments filed 07/11/2022 with respect to the rejections of the claims under over Inoue (US 5267646) in view of Gustafsson (US 6007529) and Wu (US 2015/0059288) have been considered but are moot because the new ground of rejection Smith (US 5176634) in view of Gustafsson (US 6007529) and Wu (US 2015/0059288) was made that the Examiner considers could be clearer without at all considered improper the rejections on the previous actions.
On the rejection of the two independent claims the main reference Smith describes most of the claimed multiple chamber container forming and filling method, the reference Gustafsson is used for the teachings of filling the container powdered drug chamber by opening the temporary fill seal and Wu for the teachings of executing the whole manufacturing process inside a clean room. Note that the three references describe similar multiple chambered containers very similar between them and also to the one of the claimed invention.
The new Claim 37 is being considered as a combination of previously presented Claims 1 to 3 and as such was rejected. 
Regarding Claims 5 and 6, after some revision a 112(b) rejection was made regarding the “smaller opening” and for missing the step of actually inserting gas by the gas injecting structure. The Claims were rejected in part indicating that placing the “smaller opening” specifically in the temporary peel seal would be considered a matter of design choice, but a little more detailed disclosure on the claim would overcome the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731